

EXHIBIT 10.3.8




Performance LTIP Unit Award Agreement
This Performance LTIP Unit Award Agreement (the “Award Agreement”) is made and
entered into as of March [__], 2020 by and between Ashford Hospitality Trust,
Inc., a Maryland corporation (the “Company”), Ashford Hospitality Limited
Partnership, a Delaware limited partnership (the “Partnership”) and
[_________________] (the “Participant”). All capitalized terms in this Award
Agreement shall have the meanings assigned to them herein, or, if not so
defined, as assigned to them in the Company’s 2011 Stock Incentive Plan and as
the same may be amended from time to time (the “Plan”), or the Seventh Amended
and Restated Agreement of Limited Partnership of the Partnership, as the same
may be amended from time to time (the “Operating Agreement”), as applicable.
Grant Date: March [__], 2020
Total Number of LTIP Units: [insert MAXIMUM], of which:
(i) the Target Number of Relative TSR LTIP Units is [insert 50% of TARGET]; and
(ii) the Target Number of Absolute TSR LTIP Units is [insert 50% of TARGET].
Performance Period: January 1, 2020 – December 31, 2022, unless shortened to a
Shortened Performance Period as defined in Section 5.1
1.Grant. Pursuant to the terms and conditions of this Award Agreement and the
terms and conditions of the Plan and the Operating Agreement, the Company hereby
grants the Participant all rights, title and interest in the record and
beneficial ownership of the Total Number of LTIP Units set forth above which
shall remain subject to forfeiture to the extent the applicable performance
goals described in Section 2 (or as calculated pursuant to Section 5) are not
achieved. This grant of LTIP Units is made in consideration of the services to
be rendered by the Participant to the Company, Ashford Inc. (“Advisor”) and/or
their respective Affiliates and is subject to the terms and conditions of the
Plan and the Operating Agreement. It is intended that the LTIP Units granted
hereunder will constitute “profits interests” for all U.S. federal tax purposes
and as specifically described in Rev. Proc. 93-27, 1993-2 C.B. 343 and Rev.
Proc. 2001-43, 2001-2 C.B. 191.
2.    Vesting; Performance Goals. Except as otherwise set forth in Section 5
below, the number of LTIP Units that vest shall be calculated as follows:
(i) Subject to the Participant not experiencing a Termination of Service through
December 31, 2020, the Participant shall be eligible to vest in a number of LTIP
Units equal to the sum of (A) the product of (x) one-third (1/3) multiplied by
(y) the Target Number of Relative TSR LTIP Units multiplied by (z) the
applicable Relative TSR Multiplier (as described below) achieved during the
period commencing at the beginning of the Performance Period




--------------------------------------------------------------------------------




through and including December 31, 2020 (the “First Year Period”), and (B) the
product of (x) one-third (1/3) multiplied by (y) the Target Number of Absolute
TSR LTIP Units multiplied by (z) the applicable Absolute TSR Multiplier (as
described below) achieved during the First Year Period. The number of LTIP Units
that vest during the First Year Period in accordance with the foregoing (if any)
are referred to as the “First Year Vested LTIP Units.”
(ii) Subject to the Participant not experiencing a Termination of Service
through the last day of the Performance Period or Shortened Performance Period,
as applicable, the Participant shall be eligible to vest in a number of LTIP
Units equal to (A) the product of (x) the Target Number of Relative TSR LTIP
Units multiplied by (y) the applicable Relative TSR Multiplier, plus (B) the
product of (x) the Target Number of Absolute TSR LTIP Units multiplied by (y)
the applicable Absolute TSR Multiplier, less (C) the number of First Year Vested
LTIP Units, if any. For the avoidance of doubt, if the foregoing calculation
would otherwise result in a number that is less than zero (0), then such result
shall be deemed to be zero (0), and the Participant shall not be deemed to
forfeit any of the First Year Vested LTIP Units (or any distributions received
in respect thereof).
(iii) Any LTIP Units that fail to vest upon the completion of the Performance
Period (or in accordance with Section 5) shall be automatically forfeited for no
consideration. For the purposes of this Award Agreement, “Termination of
Service” shall mean the Participant’s termination of service or employment with
the Company for any reason.
2.1    Relative TSR LTIP Units.
(a)    Relative TSR Peer Companies. The applicable Relative TSR Multiplier shall
be as set forth in the table in Section 2.1(b) below (with straight line
interpolation for achievement between the Company’s Percentile Rankings (above
30) set forth below), based on the Company’s percentile ranking determined by
comparing the Company’s Total Stockholder Return realized over the First Year
Period, the Performance Period, or the Shortened Performance Period, as
applicable, to the Total Stockholder Return realized over the First Year Period,
the Performance Period, or the Shortened Performance Period, as applicable, by
each of the following peer companies: (i) DiamondRock Hospitality Company, (ii)
Park Hotels & Resorts, Inc., (iii) Hersha Hospitality Trust, (iv) Host Hotels
and Resorts Inc., (v) Pebblebrook Hotel Trust, (vi) RLJ Lodging Trust, (vii)
Sunstone Hotel Investors, Inc., and (viii) Xenia Hotels and Resorts, Inc.
(collectively, the “Peer Group Companies,” subject to adjustment pursuant to
Section 2.4 below). For purposes of clarity, the Company’s performance will be
compared to that of the peers (using the percent rank function in Microsoft
Excel), with the Company’s performance included in the calculation of peer
company performance (i.e., Company performance vs. peers).


2

--------------------------------------------------------------------------------




(b)    Relative TSR Multiplier.


Company’s Percentile Ranking
Relative TSR Multiplier
0 - less than 30
0
30
0.50
50
1.00
70 or greater
2.00

2.2    Absolute TSR LTIP Units.
(a)    Absolute TSR Calculation. The applicable Absolute TSR Multiplier shall be
as set forth in the table in Section 2.2(b) below (with straight line
interpolation for achievement between the Company Annualized TSR or TSR for
First Year Period, as applicable (above 5%), set forth below), based on the
Company’s Total Stockholder Return during the First Year Period or annualized
Total Stockholder Return over the Performance Period or the Shortened
Performance Period, as applicable. The Company’s annualized Total Stockholder
Return for the Performance Period or the Shortened Performance Period shall be
calculated as follows:  (i) the sum of (A) 1.00 plus (B) the Total Stockholder
Return for the Performance Period or the Shortened Performance Period, as
applicable, with the sum of (A) and (B) raised to the power of 365/x, minus (ii)
1.00, where “x” is equal to the number of days that has elapsed in the
Performance Period or the Shortened Performance Period, as applicable.
(b)    Absolute TSR Multiplier.


Company Annualized TSR (or TSR for First Year Period)
Absolute TSR Multiplier
0 - less than 5%
0
5%
0.50
9%
1.00
13% or greater
2.00

2.3    Total Stockholder Return. For purposes of determining (i) the Company’s
percentile ranking with respect to the Relative TSR Multiplier and (ii) the TSR
or annualized TSR with respect to the Absolute TSR Multiplier, the “Total
Stockholder Return” or “TSR” means, with respect to each share of Common Stock
and each share of common stock of each of the peer companies, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the First Year Period, the Performance Period, or the Shortened
Performance Period, as applicable. For purposes of calculating Total


3

--------------------------------------------------------------------------------




Stockholder Return, the beginning stock price will be based on the relevant
company’s volume weighted average price for the 20 trading days immediately
preceding the first trading day of the Performance Period on the principal stock
exchange on which the stock then trades and the ending stock price will be based
on the relevant company’s volume weighted average price for the 20 trading days
immediately preceding the last trading day of the First Year Period, the
Performance Period, or the Shortened Performance Period, as applicable, on the
principal stock exchange on which the stock then trades (in each case, as
calculated by the Company). For this purpose, (x) dividends will be deemed
reinvested at the closing price of the last day of the month after the “ex
dividend” date, (y) all cash special dividends shall be treated like regular
dividends, and (z) all spin-offs or share-based dividends shall be assumed to be
sold on the issue date and reinvested in the issuing company that same date.
2.4    Adjustments to the Peer Group. The Peer Group Companies shall be modified
in the following events:
(a)    In the event of a merger, acquisition or business combination of a Peer
Group Company with or by another Peer Group Company, the surviving entity shall
remain a Peer Group Company and the non-surviving entity shall be replaced in
the Peer Group Companies for the period in question by a Stand-In Peer (as
defined below);
(b)    In the event of a merger of a Peer Group Company with an entity that is
not a Peer Group Company, or the acquisition or business combination transaction
of a Peer Group Company by or with an entity that is not a Peer Group Company,
in each case where the Peer Group Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Group Company;
(c)    In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a “going private” transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company for the period in question and shall be replaced in the Peer Group
Companies for the period in question by a Stand-In Peer;
(d)    In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; (iv) ceases to conduct substantial business
operations or (v) is delisted from either the New York Stock Exchange (NYSE) or
the National Association of Securities Dealers Automated Quotations (NASDAQ), in
each case, the company will remain a Peer Group Company and the TSR for such
Peer Group Company for the First Year Period, the Performance Period, or the
Shortened Performance Period, as applicable, will be negative one hundred
percent (-100%); and


4

--------------------------------------------------------------------------------




(e)    For any situations not addressed in Section 2.4(a) – (d), the Committee
shall have the authority to make appropriate adjustments to the extent that the
Committee deems necessary.


For purposes of this agreement, a “Stand-In Peer” shall be a dummy entity for
purposes of calculating the Company’s Relative TSR Multiplier for the First Year
Period, the Performance Period, or the Shortened Performance Period, as
applicable, during which one or more actual companies cease to be Peer Group
Companies pursuant to the foregoing Sections 2.4(a) or 2.4(c). For the period in
question, a Stand-In Peer’s TSR shall be deemed to be equal to the average TSR
of all remaining Peer Group Companies (excluding the Stand-In Peers).
3.    Distributions. Prior to vesting of LTIP Units, all distributions with
respect to LTIP Units shall be held back by the Partnership and shall be subject
to the same vesting requirements and forfeiture restrictions as the underlying
LTIP Units. In the event that the underlying LTIP Units (or any portion thereof)
vest, accumulated distributions thereon shall be deemed distributed to
Participant in cash and such cash used by Participant immediately thereafter to
purchase such number of Common Partnership Units (as defined in the Operating
Agreement) with an aggregate fair market value as of the date of vesting of the
underlying LTIP Units equal to the amount of cash deemed distributed. For the
purposes of the forgoing sentence, the Common Partnership Units shall be valued
using the volume weighted average price of the Company’s Common Stock for the
twenty (20) consecutive trading days immediately preceding the applicable date
of vesting determined in accordance with the Operating Agreement.
4.    Operating Agreement; Rights as LTIP Unitholder. Participant acknowledges
and agrees that Participant’s LTIP Units acquired pursuant to this Award
Agreement shall be subject to this Award Agreement, the Plan and the Operating
Agreement (a copy of which has been provided to Participant as of the Grant
Date). Participant acknowledges having received a copy of the Operating
Agreement and having read the Operating Agreement in its entirety. Upon
acceptance of Participant’s LTIP Units and execution of this Award Agreement,
Participant will automatically become a party to the Operating Agreement as an
LTIP Unitholder (as defined in the Operating Agreement) and will be bound by all
of the terms and conditions of the Operating Agreement. Participant agrees to
execute, in connection with the LTIP Units granted hereunder, such further
documentation as reasonably requested by the Company or by the Partnership (or
its general partner) to evidence the admission of Participant to the Partnership
as an LTIP Unitholder. Participant shall have all the rights of an LTIP
Unitholder with respect to Participant’s LTIP Units upon the Grant Date,
provided that all other conditions to the issuance, including the forfeiture
provisions contained herein and in the Operating Agreement have been satisfied.
5.    Acceleration of Vesting.
5.1    Definitions.




5

--------------------------------------------------------------------------------




(i)
For the purposes of this Section 5, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause and without the
consent of Advisor (including in connection with the Participant’s termination
as an officer of the Company or the termination of the Amended and Restated
Advisory Agreement between the Company and Advisor dated June 10, 2015, as may
be amended from time to time (the “Advisory Agreement”), other than a
termination by the Company for the reasons described in Section 12(c)(ii)-(vi)
of the Advisory Agreement) or (B) a Termination of Service by Participant for
Good Reason.

(ii)
The “Shortened Performance Period” means the beginning of the Performance Period
through the date immediately prior to the earliest to occur of (A) a Change of
Control of the Company (as defined in the Plan), (B) a change of control of
Advisor (as defined in any employment or other written agreement between the
Participant and Advisor (the “Employment Agreement”)) if such change of control
of Advisor results in the vesting of the LTIP Units under the terms of the
Employment Agreement, (C) Participant’s Involuntary Termination, death or
Disability or (D) Participant’s involuntary termination of employment from
Advisor if such involuntary termination results in the vesting of the LTIP Units
under the terms of the Employment Agreement.

5.2    Change of Control. In the event of a Change of Control of the Company
prior to the end of the Performance Period, (i) the relevant Relative TSR
Multiplier and Absolute TSR Multiplier shall be determined in accordance with
Section 2 calculated based on actual performance during the Shortened
Performance Period and (ii) the number of LTIP Units that vest in accordance
with Section 2 using the relevant Relative TSR Multiplier and Absolute TSR
Multiplier for the Shortened Performance Period shall vest immediately prior to
the closing of such Change of Control. If a change of control of Advisor (as
defined in the Employment Agreement) causes vesting of the LTIP Units under the
Employment Agreement prior to the end of the Performance Period, the LTIP Units
shall vest in accordance with the Employment Agreement and, to the extent not
specifically addressed in the Employment Agreement, the number of LTIP Units
that vest shall be the number of LTIP Units that vest in accordance with Section
2 using the relevant Relative TSR Multiplier and Absolute TSR Multiplier for the
Shortened Performance Period (which shall be determined in accordance with
Section 2 calculated based on actual performance during the Shortened
Performance Period).
5.3    Termination of Service. In the event of the Participant’s (i) Involuntary
Termination or (ii) death or Disability prior to the end of the Performance
Period, a number of LTIP Units shall vest on the date of such event equal to the
greater of (A) (x) the sum of the Target Number of Relative TSR LTIP Units and
the Target Number of Absolute TSR LTIP Units,


6

--------------------------------------------------------------------------------




less (y) the First Year Vested LTIP Units, if any (it being understood that if
the foregoing calculation would otherwise result in a number that is less than
zero (0), then such result shall be deemed to be zero (0), and the Participant
shall not be deemed to forfeit any of the First Year Vested LTIP Units (or any
distributions received in respect thereof)) and (B) the number of LTIP Units
that vest in accordance with Section 2 using the relevant Relative TSR
Multiplier and Absolute TSR Multiplier for the Shortened Performance Period
(which shall be determined in accordance with Section 2 calculated based on
actual performance during the Shortened Performance Period). If an involuntary
termination of employment from Advisor causes vesting of the LTIP Units under
the Employment Agreement prior to the end of the Performance Period, the LTIP
Units shall vest in accordance with the Employment Agreement and, to the extent
not specifically addressed in the Employment Agreement, the number of LTIP Units
that shall vest shall be the greater of (A) (x) the sum of the Target Number of
Relative TSR LTIP Units and the Target Number of Absolute TSR LTIP Units, less
(y) the First Year Vested LTIP Units, if any (it being understood that if the
foregoing calculation would otherwise result in a number that is less than zero
(0), then such result shall be deemed to be zero (0), and the Participant shall
not be deemed to forfeit any of the First Year Vested LTIP Units (or any
distributions received in respect thereof)) and (B) the number of LTIP Units
that vest in accordance with Section 2 using the relevant Relative TSR
Multiplier and Absolute TSR Multiplier for the Shortened Performance Period
(which shall be determined in accordance with Section 2 calculated based on
actual performance during the Shortened Performance Period).
6.    Withholding. If the Company determines that it is obligated to withhold
any tax in connection with the grant, vesting or settlement of the LTIP Units,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable federal, state, local and other withholding
obligations. The Participant may satisfy any federal, state, local or other tax
withholding obligation relating to the LTIP Units hereunder by tendering cash
payment to the Company or by any of the following means: (i) authorizing the
Company to withhold LTIP Units from the LTIP Units otherwise retained by the
Participant hereunder; provided, however, that no LTIP Units are withheld with a
value exceeding the maximum amount of tax required to be withheld by law; or
(ii) delivering to the Company previously owned and unencumbered LTIP Units. The
Company also has the right to withhold from any other compensation payable to
the Participant.
7.    Tax Liability. Notwithstanding any action the Company takes with respect
to any or all tax or other tax-related withholding with respect to LTIP Units
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items (and any
associated penalties and interest) is and remains the Participant’s
responsibility, and the Company (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting or settlement of LTIP Units, distributions with respect to LTIP Units,
or the


7

--------------------------------------------------------------------------------




subsequent sale or other disposition of any such LTIP Units acquired hereunder;
and (ii) does not commit to structure the LTIP Units to reduce or eliminate the
Participant’s liability for Tax-Related Items.
8.    No Right to Continued Service. Neither the Plan nor this Award Agreement
shall confer upon the Participant any right to be retained in any capacity as a
service provider to the Company, Advisor or any of their respective Affiliates.
Further, nothing in the Plan or this Award Agreement shall be construed to limit
the discretion of the Company, Advisor or any of their respective Affiliates to
terminate the Participant’s service at any time, with or without Cause.
9.    Transferability. The Award and the LTIP Units may not be transferred
otherwise than as permitted under the Operating Agreement.
10.    Compliance with Law. The grant and any forfeiture of LTIP Units hereunder
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws. No LTIP Units
shall be issued pursuant to this Award unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register any
units with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
11.    Notices. Any notice required to be delivered to the Company under this
Award Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
12.    Governing Law. This Award Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
13.    Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
14.    Award Subject to Plan and Operating Agreement. This Award Agreement is
subject to the Plan as approved by the Company’s shareholders and the Operating
Agreement. The terms and provisions of the Plan and the Operating Agreement as
each may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan or a term or provision of the
Operating Agreement, the applicable terms and provisions of the Plan or the
Operating Agreement will govern and prevail.


8

--------------------------------------------------------------------------------




15.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 9.
16.    Severability. The invalidity or unenforceability of any provision of the
Plan, the Operating Agreement or this Award Agreement shall not affect the
validity or enforceability of any other provision of the Plan, Operating
Agreement or this Award Agreement, and each provision of the Plan, Operating
Agreement and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
17.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of LTIP Units under this Award Agreement does not create any
contractual right or other right to receive any LTIP Units or other awards in
the future. Future awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan or Operating
Agreement shall not constitute a change or impairment of the terms and
conditions of the Participant’s service with the Company, Advisor and/or their
respective Affiliates.
18.    No Guarantee of Tax Consequences. The Company, its Affiliates, the Board
and the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant). Notwithstanding anything herein to the contrary, the Company does
not guarantee that any LTIP Unit intended to be a “profits interest” shall be
treated as such for tax purposes, and none of the Company, any Affiliate
thereof, the Board or the Committee shall indemnify any individual with respect
to the tax consequences if they are not so treated.
19.    Section 83(b) Election. It shall be a condition subsequent to the grant
of LTIP Units hereunder that the Participant makes a timely election under
Section 83(b) of the Code within thirty (30) days following the Grant Date in
substantially the form attached hereto as Exhibit A with respect to the LTIP
Units and to consult with the Participant’s tax advisor to determine the tax
consequences of filing such an election under Section 83(b) of the Code. The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the responsibility of the Company or any of its Affiliates, to timely file
the election under Section 83(b) of the Code even if the Participant requests
the Company or any of its Affiliates or any of their respective managers,
directors, officers, employees and authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders or
financial representatives) to assist in making such filing. The Participant
agrees to provide the Company, on or before the due date for filing such
election, proof that such election has been timely filed.


9

--------------------------------------------------------------------------------




20.    Claw-back Policy. This Award (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any LTIP
Units) shall be subject to the provisions of any claw-back policy implemented by
the Company, Advisor or any of their respective Affiliates, as applicable,
including, without limitation, any claw-back policy adopted to comply with the
requirements of any federal or state laws and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy.
21.    Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award as of the date of such amendment or termination.
22.    No Impact on Other Benefits. The value of the Participant’s Award is not
part of his or her normal or expected compensation for purposes of calculating
any severance, bonus, retirement, welfare, insurance or similar benefit, as
applicable, except as otherwise provided in any employment agreement, service
agreement or similar agreement in effect between the Company, Advisor or any of
their respective Affiliates and the Participant.
23.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
24.    Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
25.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan, the Operating Agreement and this Award Agreement. The Participant has read
and understands the terms and provisions thereof, and accepts the Award subject
to all of the terms and conditions of the Plan, the Operating Agreement and this
Award Agreement.






[SIGNATURE PAGE FOLLOWS]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.
 
ASHFORD HOSPITALITY TRUST, INC.


 
By: ___________________________________
Name: Robert G. Haiman
Title: Executive Vice President,
General Counsel & Secretary



 


ASHFORD OP GENERAL PARTNER LLC, as general partner of Ashford Hospitality
Limited Partnership


 
By: ___________________________________
Name: Robert G. Haiman
Title: Executive Vice President,
General Counsel & Secretary



 


PARTICIPANT


 
By: ___________________________________
Name: [______________________]











11